   Case 4:18-cv-01882 Document 88-1 Filed on 05/05/20 in TXSD Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DMSION

       DALIO HOLDINGS, I, LLC,                        §
            Plaintiff,                                §
                                                      §
                                                      §
       v.                                             §    CML ACTION NO. 4:18-CV-1882
                                                      §
                                                      §
       WCW HOUSTON PROPERTIES, LLC.                   §
           Defendant.                                 §
                                                      §

                         DECLARATION OF AZEEMEH ZAHEER

               My name is Azeemeh Zaheer, my date of birth is June 30, 1979, and my address is

81 Fulham Road, SW36rd, London, United Kingdom. I do declare under penalty of perjury that

all statements herein are within my personal knowledge and are true and correct.

       1.      I was the manager of, Dalio Holdings I, LLC ("Dalio") as of spring 2018 and as of

time of the July 3, 2018 foreclosure sale on the property of Texas REIT, LLC ("Texas REIT").

       2.      Dalio acquired a promissory note payable from Texas REIT to IBC. A few months

before acquiring the note, IBC and Texas REIT had entered into a forbearance agreement. A true

and correct copy of the Texas REIT note payable to IBC (the ''Note"), which Dalio acquired, is

attached as Exhibit A-1. A true and correct copy of the forbearance agreement between Texas

REIT and IBC relating to the Note is attached as Exhibit A-2.

       3.      Dalio and Texas REIT signed a loan modification agreement ("Modification") as

of June 11, 2018 but effective back to June 1, 2018. A true and correct copy of the Modification

is attached as Exhibit A-3. Dalio proceeded with the July 3, 2018 foreclosure because WCW

amended its lawsuit papers (on June 13, 2018) in a suit pending against Texas REIT in state court

in Harris County, Texas. The new filing attempted to assert claims against Dalio.
    Case 4:18-cv-01882 Document 88-1 Filed on 05/05/20 in TXSD Page 2 of 2




        4.     Using the payment history provided by IBC, Texas REIT was in default starting in

July 2016 and therefore indebted to Dalio for amounts far in excess of the principal balance with

normal contract rates of interest. Dalio believed the debt was probably in excess of $14 million as

of the foreclosure dates based on a simple default interest calculation. Since the July 3, 2018

foreclosure sale, I have considered the amount due and have done a more conservative calculation

taking into account all known factors about the loan, prior defaults and the prepayment premium

as agreed in the June 2018 amendment.          Based on this more conservative basis, at least

$11,220,482.33 was due and owing as of the foreclosure sale based on the following components:

        Unpaid Principal Balance:     $5,929,418.00
        Accrued interest:             $1,664,586.84
        Pre-payment Premium:          $3,626,477.49

The amounts were calculated using the principal balance as of July 26, 2016, a default interest rate

of 18% less any applicable payments, advances, or credits made during the relevant period of

default. With respect to the prepayment premium, this was calculated using an amortization

schedule with a beginning unpaid principal balance of $5,929,418.00 at a rate of 12.28% (15%

interest rate discounted by the US Securities Rate 2.72% as of July 3, 2018) with credit for regular

monthly payments of $58,511.41 during the prepayment premium period.

       Signed this 30th day of March, 2020.




                                              Azeemeh Zaheer
